DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-21 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement dated 02/23/2022 is acknowledged by the Examiner.
Claim Objections

3.	Claims 1-21 are objected to because of the following informalities:  
Claim 1, line 3 “the data transfer speed” should read “a data transfer speed”.
Claim 1, line 4 recites “the file size” which should read “the size of the file”. 
Claim 1, line 6 recites “the transfer” which should read “the secure data transfer zone”. 
Claim 2, line 3 recites the “identified secure data” which should read “identified existing secure data”. 
Claim 4, line 6 recites “the transfer” which should read “the secure data transfer zone”. 
Claim 7, line 2 recites “its” which is a pronoun that should be replaced with alternate language. 
Claim 11, line 7 “the data transfer speed” should read “a data transfer speed”.
Claim 11, line 8 recites “the file size” which should read “the size of the file”. 
Claim 11, line 10 recites “the transfer” which should read “the secure data transfer zone”. 
Claim 12, line 3 recites the “identified secure data” which should read “identified existing secure data”. 
Claim 14, line 3 recites “the transfer” which should read “the secure data transfer zone”. 
Claim 17, line 2 recites “its” which is a pronoun that should be replaced with alternate language. 
Claim 21, line 5 “the data transfer speed” should read “a data transfer speed”.
Claim 21, line 6 recites “the file size” which should read “the size of the file”. 
Dependent claims 2-10, 12-20 are objected for similar reasons as independent claims 1 and 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-2, 4, 6-8, 11-12, 14, 16-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAGWA, US 2018/0321047 (as cited in the IDS dated 02/23/2022) hereafter SAGWA in view of Link II, US 2019/0057217 hereafter Link. 

As for claim 1, SAGWA discloses:
A method for secure data transfer with a vehicle, the method comprising: 
determining a size of a file to be transferred to or from the vehicle (SAGWA, FIG. 3, S201, [0033]-[0034], [0050], Determining the size of the update data/file to be transferred to the vehicle); 
determining the data transfer speed at which the file may be transferred (SAGWA, FIG. 3, S202, [0034], [0051], Determining the communication speed at which the update data/file may be transferred); 
based on the file size and transfer speed (SAGWA, [0051], Based on the size of the update data/file and the communication/transfer speed, determining the required time to download the update data/file), determining a travel distance of the vehicle needed to complete transfer of the file (SAGWA, [0082], Re-expressing required time for the download in the scale of distance to determine the travel distance of the vehicle to complete the download of the update data/file); 
assigning a secure data transfer zone in which to perform the transfer based on the determined travel distance and based on a size of the secure data transfer zone (SAGWA, FIG. 3, S207, S208, [0064]-[0065], [0082], Setting/assigning a “download section”/data transfer zone perform the download/transfer based on the travel distance (time) and the length of the download section. Sagwa [0082] discloses re-expressing required time for the download in the scale of distance to determine the travel distance).

SAGWA does not explicitly disclose the data transfer is secure data transfer and the data transfer zone is a secure data transfer zone. 

However, Link discloses the data transfer is secure data transfer (Link, FIG. 1, 20, [0015], [0030], [0034], Using a secure tunnel/data transfer) and the data transfer zone is a secure data transfer zone (Link, [0015], The secure network for transmitting/receiving vehicle data. Wireless mobile networks are composed of a plurality zones/cells). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of SAGWA with the data transfer is secure data transfer and the data transfer zone is a secure data transfer zone as taught by Link to meet the security requirements of the data.

As for claim 2, SAGWA discloses:
Assigning comprises identifying an existing secure data transfer zone of sufficient size to perform the transfer (SAGWA, [0065], Identifying a section with a sufficient length to perform the download/transfer) and assigning the identified secure data transfer zone to perform the transfer (SAGWA, FIG. 3, S207, S208, [0064]-[0065], [0082], Setting/assigning a “download section”/data transfer zone perform the download/transfer).

As for claim 4, SAGWA discloses:
The assigned secure data transfer zone comprises a plurality of secure data transfer zones of sufficient cumulative size to perform the transfer (SAGWA, [0061], The plurality of sections of sufficient cumulative length/size to perform the transfer/download). 

As for claim 6, SAGWA discloses:
Assigning a secure data transfer zone comprises creating a new secure data transfer zone or a plurality of new secure data transfer zones of sufficient size to accommodate the determined travel distance (SAGWA, FIG. 3, S207, S208, [0064]-[0065], [0082], Setting/assigning a “download section”/data transfer zone perform the download/transfer).

As for claim 7, SAGWA discloses:
Predicting a speed of the vehicle during its travel through the assigned secure data transfer zone, and further using the predicted vehicle speed to determine the travel distance of the vehicle needed to complete transfer of the file (SAGWA, [0082], Determine the speed of the vehicle to travel thru the section and using the speed to determine the travel distance of the vehicle to complete the download of the update data/file).

As for claim 8, SAGWA discloses:
Predicting a path of the vehicle, determining one or more available secure data transfer zones in the path of the vehicle predicted (SAGWA, FIG. 3, S204, [0052]-[0054], Acquiring/predicting the travel route/path of the vehicle, determining one or more suitable sections along the travel route/path of the vehicle), and assigning a secure data transfer zone comprises assigning one or more of the one or more available secure data transfer zones (SAGWA, FIG. 3, S207, S208, [0064]-[0065], [0082], Setting/assigning a “download section”/data transfer zone perform the download/transfer).

As for claim 11, SAGWA discloses:
A system for secure vehicle communication, comprising: 
a processor (SAGWA, [0030], The CPU); and a memory coupled to the processor to store instructions (SAGWA, [0030], The memory), which when executed by the processor, cause the processor to perform operations, the operations comprising:
determining a size of a file to be transferred to or from the vehicle (SAGWA, FIG. 3, S201, [0033]-[0034], [0050], Determining the size of the update data/file to be transferred to the vehicle); 
determining the data transfer speed at which the file may be transferred (SAGWA, FIG. 3, S202, [0034], [0051], Determining the communication speed at which the update data/file may be transferred); 
based on the file size and transfer speed (SAGWA, [0051], Based on the size of the update data/file and the communication/transfer speed, determining the required time to download the update data/file), determining a travel distance of the vehicle needed to complete transfer of the file (SAGWA, [0082], Re-expressing required time for the download in the scale of distance to determine the travel distance of the vehicle to complete the download of the update data/file); 
assigning a secure data transfer zone in which to perform the transfer based on the determined travel distance and based on a size of the secure data transfer zone (SAGWA, FIG. 3, S207, S208, [0064]-[0065], [0082], Setting/assigning a “download section”/data transfer zone perform the download/transfer based on the travel distance (time) and the length of the download section. Sagwa [0082] discloses re-expressing required time for the download in the scale of distance to determine the travel distance).

SAGWA does not explicitly disclose the data transfer is secure data transfer and the data transfer zone is a secure data transfer zone. 

However, Link discloses the data transfer is secure data transfer (Link, FIG. 1, 20, [0015], [0030], [0034], Using a secure tunnel/data transfer) and the data transfer zone is a secure data transfer zone (Link, [0015], The secure network for transmitting/receiving vehicle data. Wireless mobile networks are composed of a plurality zones/cells). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of SAGWA with the data transfer is secure data transfer and the data transfer zone is a secure data transfer zone as taught by Link to meet the security requirements of the data.

As for claim 12, SAGWA discloses:
Assigning comprises identifying an existing secure data transfer zone of sufficient size to perform the transfer (SAGWA, [0065], Identifying a section with a sufficient length to perform the download/transfer) and assigning the identified secure data transfer zone to perform the transfer (SAGWA, FIG. 3, S207, S208, [0064]-[0065], [0082], Setting/assigning a “download section”/data transfer zone perform the download/transfer).

As for claim 14, SAGWA discloses:
The assigned secure data transfer zone comprises a plurality of secure data transfer zones of sufficient cumulative size to perform the transfer (SAGWA, [0061], The plurality of sections of sufficient cumulative length/size to perform the transfer/download). 

As for claim 16, SAGWA discloses:
Assigning a secure data transfer zone comprises creating a new secure data transfer zone or a plurality of new secure data transfer zones of sufficient size to accommodate the determined travel distance (SAGWA, FIG. 3, S207, S208, [0064]-[0065], [0082], Setting/assigning a “download section”/data transfer zone perform the download/transfer).

As for claim 17, SAGWA discloses:
Predicting a speed of the vehicle during its travel through the assigned secure data transfer zone, and further using the predicted vehicle speed to determine the travel distance of the vehicle needed to complete transfer of the file (SAGWA, [0082], Determine the speed of the vehicle to travel thru the section and using the speed to determine the travel distance of the vehicle to complete the download of the update data/file).

As for claim 18, SAGWA discloses:
Predicting a path of the vehicle, determining one or more available secure data transfer zones in the path of the vehicle predicted (SAGWA, FIG. 3, S204, [0052]-[0054], Acquiring/predicting the travel route/path of the vehicle, determining one or more suitable sections along the travel route/path of the vehicle), and assigning a secure data transfer zone comprises assigning one or more of the one or more available secure data transfer zones (SAGWA, FIG. 3, S207, S208, [0064]-[0065], [0082], Setting/assigning a “download section”/data transfer zone perform the download/transfer).

As for claim 21, SAGWA discloses:
A non-transitory machine-readable medium (SAGWA, [0030], The CPU and memory) having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising: 
determining a size of a file to be transferred to or from the vehicle (SAGWA, FIG. 3, S201, [0033]-[0034], [0050], Determining the size of the update data/file to be transferred to the vehicle); 
determining the data transfer speed at which the file may be transferred (SAGWA, FIG. 3, S202, [0034], [0051], Determining the communication speed at which the update data/file may be transferred); 
based on the file size and transfer speed (SAGWA, [0051], Based on the size of the update data/file and the communication/transfer speed, determining the required time to download the update data/file), determining a travel distance of the vehicle needed to complete transfer of the file (SAGWA, [0082], Re-expressing required time for the download in the scale of distance to determine the travel distance of the vehicle to complete the download of the update data/file); 
assigning a secure data transfer zone in which to perform the transfer based on the determined travel distance and based on a size of the secure data transfer zone (SAGWA, FIG. 3, S207, S208, [0064]-[0065], [0082], Setting/assigning a “download section”/data transfer zone perform the download/transfer based on the travel distance (time) and the length of the download section. Sagwa [0082] discloses re-expressing required time for the download in the scale of distance to determine the travel distance).

SAGWA does not explicitly disclose the data transfer is secure data transfer and the data transfer zone is a secure data transfer zone. 

However, Link discloses the data transfer is secure data transfer (Link, FIG. 1, 20, [0015], [0030], [0034], Using a secure tunnel/data transfer) and the data transfer zone is a secure data transfer zone (Link, [0015], The secure network for transmitting/receiving vehicle data. Wireless mobile networks are composed of a plurality zones/cells). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of SAGWA with the data transfer is secure data transfer and the data transfer zone is a secure data transfer zone as taught by Link to meet the security requirements of the data. 

5.	Claims 3, 5, 9, 13, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAGWA, US 2018/0321047 in view of Link II, US 2019/0057217 as applied to claims 1 and 11 above, and further in view of TREMAN et al, US 2017/0366930 hereafter TREMAN. 

As for claim 3, the combination of SAGWA and Link does not explicitly disclose:
Assigning a secure data transfer zone comprises identifying an existing secure data transfer zone to perform the transfer, dynamically changing boundaries of the identified secure data transfer zone to accommodate the determined travel distance for the transfer, and assigning the identified secure data transfer zone for the transfer.

However, TREMAN discloses assigning a secure data transfer zone comprises identifying an existing secure data transfer zone to perform the transfer, dynamically changing boundaries of the identified secure data transfer zone to accommodate the determined travel distance for the transfer, and assigning the identified secure data transfer zone for the transfer (TREMAN, [0056]-[0058], [0061], Identifying an initial sector of a certain perimeter, dynamically expanding/re-define/changing the perimeter/edge/boundary of the sector to accommodate the route/distance to complete the data transfer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of SAGWA and Link with assigning a secure data transfer zone comprises identifying an existing secure data transfer zone to perform the transfer, dynamically changing boundaries of the identified secure data transfer zone to accommodate the determined travel distance for the transfer, and assigning the identified secure data transfer zone for the transfer to provide a larger download range for the traveling vehicle (TREMAN, [0004]). 

As for claim 5, the combination of SAGWA and Link does not explicitly disclose:
Adjusting boundaries of one or more of the plurality of secure data transfer zones so that the plurality of secure data transfer zones comprise sufficient cumulative size to accommodate the determined travel distance.

However, TREMAN discloses adjusting boundaries of one or more of the plurality of secure data transfer zones so that the plurality of secure data transfer zones comprise sufficient cumulative size to accommodate the determined travel distance (TREMAN, [0056]-[0058], [0061], Adjusting/expanding/re-define/changing the perimeter/edge/boundary of the sector to accommodate the route/distance to complete the data transfer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of SAGWA and Link with adjusting boundaries of one or more of the plurality of secure data transfer zones so that the plurality of secure data transfer zones comprise sufficient cumulative size to accommodate the determined travel distance to provide a larger download range for the traveling vehicle (TREMAN, [0004]).

As for claim 9, the combination of SAGWA and Link does not explicitly disclose:
The one or more available secure data transfer zones comprise one or more existing secure data transfer zones, one or more dynamically created secure data transfer zones.

However, TREMAN discloses the one or more available secure data transfer zones comprise one or more existing secure data transfer zones, one or more dynamically created secure data transfer zones (TREMAN, [0056]-[0058], [0061], Identifying an initial/existing sector of a certain perimeter, dynamically expanding/re-define/changing the perimeter/edge/boundary of the sector to accommodate the route/distance to complete the data transfer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of SAGWA and Link with the one or more available secure data transfer zones comprise one or more existing secure data transfer zones, one or more dynamically created secure data transfer zones to provide a larger download range for the traveling vehicle (TREMAN, [0004]).

As for claim 13, the combination of SAGWA and Link does not explicitly disclose:
Assigning a secure data transfer zone comprises identifying an existing secure data transfer zone to perform the transfer, dynamically changing boundaries of the identified secure data transfer zone to accommodate the determined travel distance for the transfer, and assigning the identified secure data transfer zone for the transfer.

However, TREMAN discloses assigning a secure data transfer zone comprises identifying an existing secure data transfer zone to perform the transfer, dynamically changing boundaries of the identified secure data transfer zone to accommodate the determined travel distance for the transfer, and assigning the identified secure data transfer zone for the transfer (TREMAN, [0056]-[0058], [0061], Identifying an initial sector of a certain perimeter, dynamically expanding/re-define/changing the perimeter/edge/boundary of the sector to accommodate the route/distance to complete the data transfer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of SAGWA and Link with assigning a secure data transfer zone comprises identifying an existing secure data transfer zone to perform the transfer, dynamically changing boundaries of the identified secure data transfer zone to accommodate the determined travel distance for the transfer, and assigning the identified secure data transfer zone for the transfer to provide a larger download range for the traveling vehicle (TREMAN, [0004]).

As for claim 15, the combination of SAGWA and Link does not explicitly disclose:
Adjusting boundaries of one or more of the plurality of secure data transfer zones so that the plurality of secure data transfer zones comprise sufficient cumulative size to accommodate the determined travel distance.

However, TREMAN discloses adjusting boundaries of one or more of the plurality of secure data transfer zones so that the plurality of secure data transfer zones comprise sufficient cumulative size to accommodate the determined travel distance (TREMAN, [0056]-[0058], [0061], Adjusting/expanding/re-define/changing the perimeter/edge/boundary of the sector to accommodate the route/distance to complete the data transfer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of SAGWA and Link with adjusting boundaries of one or more of the plurality of secure data transfer zones so that the plurality of secure data transfer zones comprise sufficient cumulative size to accommodate the determined travel distance to provide a larger download range for the traveling vehicle (TREMAN, [0004]).

As for claim 19, the combination of SAGWA and Link does not explicitly disclose:
The one or more available secure data transfer zones comprise one or more existing secure data transfer zones, one or more dynamically created secure data transfer zones.

However, TREMAN discloses the one or more available secure data transfer zones comprise one or more existing secure data transfer zones, one or more dynamically created secure data transfer zones (TREMAN, [0056]-[0058], [0061], Identifying an initial/existing sector of a certain perimeter, dynamically expanding/re-define/changing the perimeter/edge/boundary of the sector to accommodate the route/distance to complete the data transfer).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of SAGWA and Link with the one or more available secure data transfer zones comprise one or more existing secure data transfer zones, one or more dynamically created secure data transfer zones to provide a larger download range for the traveling vehicle (TREMAN, [0004]).

6.	Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SAGWA, US 2018/0321047 in view of Link II, US 2019/0057217 as applied to claims 1 and 11 above, and further in view of Ratnasingam, US 9,672,732 B1 hereafter Ratnasingam.

As for claim 10, the combination of SAGWA and Link does not explicitly disclose predicting a path of the vehicle is performed using machine learning.

However, Ratnasingam discloses predicting a path of the vehicle is performed using machine learning (Ratnasingam, column 36, lines 29-39, column 42, lines 17-41. Predicting the route of a vehicle using machine learning).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of SAGWA and Link with the one or more available secure data transfer zones comprise one or more existing secure data transfer zones, one or more dynamically created secure data transfer zones to provide an optimal route for a vehicle including avoiding and minimizing traffic (Ratnasingam, column 36, lines 29-52). 

As for claim 20, the combination of SAGWA and Link does not explicitly disclose predicting a path of the vehicle is performed using machine learning.

However, Ratnasingam discloses predicting a path of the vehicle is performed using machine learning (Ratnasingam, column 36, lines 29-39, column 42, lines 17-41. Predicting the route of a vehicle using machine learning).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of SAGWA and Link with the one or more available secure data transfer zones comprise one or more existing secure data transfer zones, one or more dynamically created secure data transfer zones to provide an optimal route for a vehicle including avoiding and minimizing traffic (Ratnasingam, column 36, lines 29-52). 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nguyen, US 2018/0174449 paragraph [0219] discloses the AI system may utilize at least one of a variety of techniques or processes to determine each vehicle's route using, for example, machine learning, logical, probabilistic, search and optimization (including use with heuristics), and various types of neural networks, for at least a portion of a routing function.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469